Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Lee relates to a solar cell that discloses “a specific mixed halide perovskite” and alleges that this specific mixed halide perovskite is a substantially important technical feature for achieving the intended objective and technical effect. Applicant cites various passages of Lee. However, the cited passages of Lee in no way support Applicant’s allegation. There is no disclosure in Lee in the cited passages or anywhere else in the disclosure that the elemental makeup of the mixed halide perovskite is essential to the “intended objective or technical effect”. A skilled artisan would not read Lee and understand that the specific composition is needed. Kojima provides clear motivation that a skilled artisan would appreciate any mixed halide perovskite, be it Cl, Br or I, are functional equivalents in the art and would provide a reasonable expectation of success. 



Applicant alleges that Vail is a different technical field than Lee. However, Applicant makes the conclusory statement without support. Vail is directed to forming a semiconductor material, as is Lee, therefore, it is unclear why Applicant believes these are not of the same technical field. Clearly a skilled artisan would appreciate semiconductor material manufacturing techniques to be within the same field of endeavor as other semiconductor material manufacturing techniques. 

Applicant makes a generic citation to In re Fritch without pointing to a deficiency in the rejection on record to which Applicant wishes to apply the case law. Recitation of case law without a showing such precedent applies to the instant case is not persuasive. 

Applicant alleges the amendment which requires “wherein a color of the solar cell is adjusted by an element ratio of different halogen ions contained in the solid-solution” somehow overcomes modified Lee. Applicant argues that Lee alone does not disclose the material in question and therefore does not disclose the same color adjustment. However, again this is an attack against Lee alone without consideration of the rejection on record. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant then goes on to state that Vail and Kojima “have no recognition in adjusting color of solar cell and band gap energy of the solid solution by controlling an element ratio of different halogen ions”. However, the references on record need not disclose a common advantage with the instant disclosure to qualify as sufficient prior art. There need not be the expressed desire to adjust the color of the solar cell. Additionally, there is no disclosure wherein the process steps include changing the content of the material during the process so as to arrive at the claimed color. The instant disclosure provides only that the resulting solar cell will have a desired adjusted color in view of the selected halogens. This does not support in-process modification of halogens and/or concentrations to change the color. The requirements of the claim, taken in view of the instant disclosure, is that the resulting solar cell device will exhibit a desired color based on the selection of the halogen ions. This would be taught by modified Lee as modified Lee discloses the same materials as the instant process when forming a solar cell device. The same is true for the band gap. The instant disclosure does not provide for in-process modification of the halogens and/or concentrations thereof so as to achieve the band gap but instead provides that the resulting band gap of the solar cell would be achieved in view of the selection of the halogen within the perovskite. 

It appears Applicant alleges an unexpected result on Page 9 of the remarks but provides no further explanation of support for such a position and therefore, the argument is not persuasive. 

Applicant makes an argument regarding inherency attempting to allege that the properties would be unknown. Applicant provides no support that a skilled artisan would not know that band gap 

Applicant has failed to identify a deficiency in the rejection on record and has provided no sufficient rebuttal to the Office’s properly presented prima facie obviousness determination on record. As such, the rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the claim has been amended to recite “wherein a color of the solar cell is adjusted by an element ratio of different halogen ions contained in the solid-solution”. This limitation implies in-process adjustment, i.e. that the ratio is changed during the process steps to achieve a desired color. The instant disclosure does not support such a limitation. The disclosure at best supports that the color of the resulting solar cell is selected to be an orange or yellow which the disclosure recognizes may be achieved by a selected ratio of the halogen elements. As the claims are directed to the method, the language of the claim implying that the adjustment occurs during one or more of the process steps is new matter. 

All claims not addressed are rejected as depending from Claim 1. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim has been amended to recite “wherein a color of the solar cell is adjusted by an element ratio of different halogen ions contained in the solid-solution”. This limitation is indefinite as it is unclear what Applicant intends to impart on the claim, in view of the 112a rejection above. If Applicant wishes there to be an in-process adjustment to the elemental ratio, it is unclear where in the process this would occur. If the Applicant simply wishes that the resulting solar cell be a specific color in view of the elemental ratio, as this is not a method step, it is unclear how the process is changed based on this desired resulting solar cell as any solar cell would have “a color”. 

All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al “Efficient Hybrid Solar Cells Based on Meso-Superstructured Organometal Halide Perovskites” (hereinafter Lee) in view of US 20140134791 by Vail et al (hereinafter Vail) and Kojima et al “Organometal Halide Perovskites as Visible-Light Sensitizers for Photovoltaic Cells” (hereinafter Kojima). 

Regarding Claim 1, Lee discloses a manufacturing method of forming a solar cell (abstract) including disposing a porous alumina support layer on a first electrode (Fig. 1(A) teaching the claimed “b) manufacturing a porous support layer on a first electrode”) and coating a perovskite solution thereon (Fig. 1A).  

The perovskite solution may be a mixed halide perovskite wherein two perovskites are contained within the solution processed in a precursor solution and spin-coated onto the alumina (page 644 paragraph 2-3). Lee does not disclose how the precursor solution is formed in detail thereby being silent to forming a singular solution for the first perovskite and a singular solution for the second perovskite then mixing the two solutions together to form a solution including both perovskites. 

However, mixed solution processing is no more than routine and conventional in the art. Vail discloses forming a metal/mixed-metal selenide solution for a semiconductor layer wherein a first 

Therefore, a skilled artisan would recognize mixed solution processing being routine and conventional in the art would be obvious to apply to Lee’s process resulting in each perovskite being formed in solution prior to mixing and deposition on the alumina support, as taught by Vail. The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

	In combination, modified Lee renders obvious the formation of a first solution including the first perovskite dispersed in a solvent (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-1) preparing a first solution comprising organic-metal halide and a first solvent”) and formation of a second solution including the second perovskite dispersed in a solvent (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-2) preparing a second solution comprising organic-metal halide and a second solvent”) then mixing the two solutions together to form the precursor solution for deposition on the alumina layer (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-3) mixing the first solution and the second solution thereby preparing a mixed solution in which the organic-metal halides are mixed and dissolved in a mixed solvent of the first solvent and the second solvent”). 

Of the mixed halide perovskite, one perovskite would be CH3NH3PbCl3 ([0132]-[0136] teaching the claimed “satisfying chemical formula 2” as A would correspond to a monovalent organic ammonium 

Lee discloses the other halide perovskite is an iodide perovskite, thereby not disclosing the requirements of Chemical Formula I being a bromide perovskite. 

However, Kojima discloses bromide organometallic perovskites may be used to form sensitizers in DSSC (see Page 6050 Paragraphs 1 and 2). 

Therefore, a skilled artisan would appreciate when making the explicitly mixed-halogen perovskite disclosed by Lee, any known halide perovskites which are used to form sensitizers in DSSC, including either iodide as disclosed by Lee or bromide as disclosed by Kojima, the selection of a known material based on its suitability for its intended use, in the instant case a organometallic halide perovskite for a sensitizer, supports a prima facie obviousness determination (see MPEP 2144.07). 

In combination, modified Lee renders obvious the claimed “satisfying chemical formula 1” as the resulting first halide component would be CH3NH3PbBr3 (Kojima Page 6050 Paragraph 1 and 2) wherein A would correspond to the monovalent ammonium ion, M would correspond to lead being a divalent metal ion, and X being Br in the formula disclosed by modified Lee.

In combination, the first perovskite and second perovskite in solution would be present in the resulting mixed solution, reading on the claimed “wherein the mixed solution comprises the organic-metal halide satisfying Chemical Formula 1, the organic-metal halide satisfying Chemical Formula 2, the 

 The solution is coated onto the alumina (Lee page 644 Paragraphs 2-3 teaching the claimed “applying the mixed solution of step a-3) onto the porous support layer and drying the mixed solution to form a light absorber containing a solid solution having a perovskite structure”). The resulting mixed anion perovskite would exhibit the claimed requirements of formula 3 (see Lee Page 644 and Kojima page 6050) teaching the claimed “satisfying Chemical Formula 3” wherein A’’ is the monovalent organic ammonium ion, M’’ is lead being a divalent metal ion and X1 and X2 are I and Br wherein m is a number between 0 and 1 ([0132]-[0134]). 

Modified Lee discloses a hole transport material is spin-coated, thereby necessarily being in solution form (Lee Page 645 Paragraph 1 teaching the claimed “d) applying and drying a hole transport solution in which an organic hole transport material is dissolved to form a hole transport layer”). 

As modified Lee discloses the same materials producing a solar cell device, the resulting solar cell device would necessarily have the same color, rendering obvious the claimed “wherein a color of the solar cell is adjusted by an element ratio of different halogen ions contained in the solid-solution”. Additionally, “a color” does not limit the ratio or what “different halogens” are present as any solar cell comprising any ratio of mixed-halide perovskites would necessarily exhibit “a color”. The interpretation of this limitation is in view of the instant disclosure which does not support in-process modification of the elemental ratio, i.e. for example by adding more Cl, I or Br after solution production in response to a desire to alter the color. Instead, the disclosure supports that the solution as processed results in a 

Regarding Claim 4, modified Lee having a mixed halide perovskite would necessarily include an amount of the bromide perovskite and an amount of the iodide perovskite such that m in formula 3 would be required to be between 0 and 1 in order to produce the desired perovskite compound (Lee Page 644 Paragraphs 2 and 3 teaching the claimed “wherein in Chemical Formula 3, m is a real number satisfying 0<m≤0.3”). 

	Regarding Claim 6, modified Lee discloses the first perovskite is a chloride perovskite (Lee Page 644 Paragraph 2-3 teaching the claimed “wherein X’ is Cl in the Chemical formula 2 and X1 is Cl in the Chemical Formula 3”). 

	Regarding Claim 7, modified Lee discloses different solvents may be used when forming different halide perovskites (see Kojima Page 1 Paragraph 2-3). DMF and GBL are used when forming different perovskite solutions, therefore, it would be obvious to use either of DMF or GBL when forming each of the first and second solutions, rendering obvious the claimed “wherein the second solvent is different than the first solvent”).  

	Regarding Claim 10, modified Lee discloses the solutions are formed of the perovskites in the solvent (Lee Page 644 Paragraph 3) such that the first and second solutions would necessarily consist of the perovskite component and solvent, rendering obvious the claimed “wherein the first solution consists of the organic-metal halide and the first solvent, the second solution consists of the organic-

	Regarding Claim 11, modified Lee discloses different solvents may be used when forming different halide perovskites (see Kojima Page 1 Paragraph 2-3). DMF and GBL are used when forming different perovskite solutions, therefore, it would be obvious to use either of DMF or GBL when forming each of the first and second solutions, rendering obvious the claimed “wherein the second solvent is different than the first solvent”).

Regarding Claim 12, Lee discloses a manufacturing method of forming a solar cell (abstract) including disposing a porous alumina support layer on a first electrode (Fig. 1(A) teaching the claimed “b) manufacturing a porous support layer on a first electrode”) and coating a perovskite solution thereon (Fig. 1A).  

The perovskite solution may be a mixed halide perovskite wherein two perovskites are contained within the solution processed in a precursor solution and spin-coated onto the alumina (page 644 paragraph 2-3). Lee does not disclose how the precursor solution is formed in detail thereby being silent to forming a singular solution for the first perovskite and a singular solution for the second perovskite then mixing the two solutions together to form a solution including both perovskites. 

However, mixed solution processing is no more than routine and conventional in the art. Vail discloses forming a metal/mixed-metal selenide solution for a semiconductor layer wherein a first solution is formed including a first component, a second solution is formed including a second component then the first and second solutions are mixed together resulting in a final solution which 

Therefore, a skilled artisan would recognize mixed solution processing being routine and conventional in the art would be obvious to apply to Lee’s process resulting in each perovskite being formed in solution prior to mixing and deposition on the alumina support, as taught by Vail. The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

	In combination, modified Lee renders obvious the formation of a first solution including the first perovskite dispersed in a solvent (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-1) preparing a first solution comprising organic-metal halide and a first solvent”) and formation of a second solution including the second perovskite dispersed in a solvent (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-2) preparing a second solution comprising organic-metal halide and a second solvent”) then mixing the two solutions together to form the precursor solution for deposition on the alumina layer (Lee Page 644 Paragraph 2-3 and Vail Abstract teaching the claimed “a-3) mixing the first solution and the second solution thereby preparing a mixed solution in which the organic-metal halides are mixed and dissolved in a mixed solvent of the first solvent and the second solvent”). 

Of the mixed halide perovskite, one perovskite would be CH3NH3PbCl3 ([0132]-[0136] teaching the claimed “satisfying chemical formula 2” as A would correspond to a monovalent organic ammonium ion, M would correspond to lead being a divalent metal ion and X being Cl in the formula disclosed by 

Lee discloses the other halide perovskite is an iodide perovskite, thereby not disclosing the requirements of Chemical Formula I being a bromide perovskite. 

However, Kojima discloses bromide organometallic perovskites may be used to form sensitizers in DSSC (see Page 6050 Paragraphs 1 and 2). 

Therefore, a skilled artisan would appreciate when making the explicitly mixed-halogen perovskite disclosed by Lee, any known halide perovskites which are used to form sensitizers in DSSC, including either iodide as disclosed by Lee or bromide as disclosed by Kojima, the selection of a known material based on its suitability for its intended use, in the instant case a organometallic halide perovskite for a sensitizer, supports a prima facie obviousness determination (see MPEP 2144.07). 

In combination, modified Lee renders obvious the claimed “satisfying chemical formula 1” as the resulting first halide component would be CH3NH3PbBr3 (Kojima Page 6050 Paragraph 1 and 2) wherein A would correspond to the monovalent ammonium ion, M would correspond to lead being a divalent metal ion, and X being Br in the formula disclosed by modified Lee.

In combination, the first perovskite and second perovskite in solution would be present in the resulting mixed solution, reading on the claimed “wherein the mixed solution comprises the organic-metal halide satisfying Chemical Formula 1, the organic-metal halide satisfying Chemical Formula 2, the first solvent and the second solvent”. Modified Lee discloses the solvent may be N, N-

 The solution is coated onto the alumina (Lee page 644 Paragraphs 2-3 teaching the claimed “applying the mixed solution of step a-3) onto the porous support layer and drying the mixed solution to form a light absorber containing a solid solution having a perovskite structure”). The resulting mixed anion perovskite would exhibit the claimed requirements of formula 3 (see Lee Page 644 and Kojima page 6050) teaching the claimed “satisfying Chemical Formula 3” wherein A’’ is the monovalent organic ammonium ion, M’’ is lead being a divalent metal ion and X1 and X2 are I and Br wherein m is a number between 0 and 1 ([0132]-[0134]). 

Modified Lee discloses a hole transport material is spin-coated, thereby necessarily being in solution form (Lee Page 645 Paragraph 1 teaching the claimed “d) applying and drying a hole transport solution in which an organic hole transport material is dissolved to form a hole transport layer”). 

As modified Lee discloses the same materials producing a solar cell device, the resulting solar cell device would necessarily have the same band gap of the solid solution, rendering obvious the claimed “wherein band gap energy of the solid solution contained in the solar cell is controlled by an element ratio of different halogen ions contained in the solid-solution”. Additionally, “band gap” does not limit the ratio or what “different halogens” are present as any solar cell comprising any ratio of mixed-halide perovskites would necessarily exhibit “band gap”. The band gap of the material is necessarily controlled by the composition of the material and as such, the limitation does not impart a patentability distinct process step from modified Lee. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Vail and Kojima as applied to claim 1 above, and further in view of US 20100305320 by Lee (hereinafter Lee ‘320).  

Regarding Claim 8, modified Lee discloses the limitations of Claim 1 and further discloses the desire of crystallization (for example Kojima Page 1 Paragraph 1) which results in the perovskite structure, however, fails to disclose the use of anti-solvent crystallization. 

However, Lee ‘320 discloses known methods of crystallization from a solution including but not limited to cooling, anti-solvent and evaporative crystallization ([0003]). 

The use of anti-solvent crystallization is known in the art of solution-based deposition processes, therefore, a skilled artisan would appreciate anti-solvent crystallization can be used to induce the desired crystallization of the perovskite solutions after deposition on the alumina, as taught by Lee ‘320, as the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

In combination, the anti-solvent would be applied after deposition of the solution on the alumina, rendering obvious the claimed “wherein after applying the mixed solution and before drying the mixed solution in step c), contacting the applied mixed solution with a non-solvent is performed by applying the non-solvent”. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Vail, Kojima and Lee ‘320 as applied to claim 8 above, and further in view of US 20090264488 by Cooper et al (hereinafter Cooper). 

Regarding Claim 9, modified Lee discloses the limitations of Claim 8 but is silent as to what material may be used as the anti-solvent in crystallization.

However, Cooper discloses when inducing anti-solvent crystallization in a solution wherein DMF is the solvent, toluene is a viable selection for the anti-solvent ([0107] teaching the claimed “wherein the non-solvent is selected from the group consisting of toluene”). 

A skilled artisan would therefore appreciate toluene may be used as the anti-solvent to induce crystallization of the mixed perovskite in solution, as taught by Cooper, as it is a viable anti-solvent for solutions having DMF as a solvent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721